Citation Nr: 1429581	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  

In January 2014, the case was remanded to afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during service, was not manifest within one year of discharge from service, and a currently diagnosed bilateral hearing loss disability did not develop as a result of any incident during service.

2.  Chronic bronchitis was not present during service and did not develop as a result of any incident during service.

3.  COPD was not present during service and did not develop as a result of any incident during service, including exposure to asbestos.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Chronic bronchitis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  COPD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in April 2008 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in April 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

	1.  Bilateral Hearing Loss 

The Veteran contends that he has bilateral hearing loss that is due to in-service noise exposure.  See, e.g., March 2008 claim.  

A review of the Veteran's STRs shows no treatment for, or diagnosis of, bilateral hearing loss.  His March 1966 pre-induction and July 1968 discharge examinations both failed to show a bilateral hearing loss disability as defined by VA.  In his reports of medical history for those examinations, he denied symptoms such as hearing loss.  His DD 214 shows that his military occupational specialty (MOS) was that of a general vehicle repairman.  Accordingly, in-service acoustic trauma is conceded.

The earliest post-service treatment record showing bilateral hearing loss is a January 1998 audiology evaluation.  None of his treatment records contain any opinion regarding the etiology of his bilateral hearing loss.

A January 2009 VA examination reveals a bilateral hearing loss disability as defined by VA.  Occupational and recreational noise exposure was denied.  The examiner opined that it was not at least as likely as not that current hearing loss began while in the military.  The rationale was that the Veteran had hearing sensitivity within normal limits at the time of separation from service.  

A positive nexus opinion from a VA audiologist was provided in June 2012.  The letter shows that the Veteran reported his in-service noise exposure and that he noticed decreased hearing at discharge from service.  The audiologist opined that their opinion was based upon the Veteran's report and documented hearing loss.  The audiologist specifically noted that they had not reviewed the Veteran's military documents.

A second VA examination was afforded to the Veteran in April 2014.  A bilateral hearing loss disability as defined by VA was again shown.  The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not related to his military service.  The rationale was that there was no documented permanent threshold shift in either ear during military service.  The examiner noted that hearing was within normal limits bilaterally at entrance examination in March 1966 and at separation examination in July 1968.  The examination report shows that in addition to the Veteran's in-service acoustic trauma, he reported working as an auto mechanic without hearing protection for around 40 years post-service.  He also reported that he felt his hearing loss began about 45 years ago.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is not warranted.  Although the Veteran has conceded in-service acoustic trauma and has a current diagnosis of bilateral hearing loss as defined by VA, the evidence does not support a finding of a nexus.  

The April 2014 examiner provided a negative nexus opinion based on the fact that there was no documented permanent threshold shift in either ear during military service.  Additionally, that examination report shows that the Veteran also had post-service noise exposure in working as a mechanic for around 40 years without hearing protection.  As the examiner had the opportunity to examine the Veteran and review his records, the Board accords the opinion great probative value.

The Board acknowledges the positive nexus opinion from the VA audiologist that addressed the Veteran's conceded in-service acoustic trauma as well as his reported statements regarding his bilateral hearing loss.  However, the audiologist specifically noted that they did not review the Veteran's service records.  As noted above, the April 2014 examiner opined that the Veteran's STRs did not show a permanent threshold shift.  The fact that the author of the positive opinion did not review the records failing to show a permanent threshold shift during service renders such opinion less probative than that of the April 2014 VA examiner.  The audiologist also did not discuss the Veteran's extensive post-service noise exposure, unlike the April 2014 VA examiner.  Consequently, the Board finds that the negative nexus opinion outweighs the positive nexus opinion and a finding of service connection is not warranted.  

Furthermore, to the extent that the Veteran's statements have indicated a continuity of symptomatology, as discussed above, his STRs weigh against a finding of hearing loss since service.  The Veteran specifically denied hearing loss in his July 1968 discharge examination report of medical history.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertions of events over three decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a claimant's testimony simply because the claimant is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Furthermore, as noted by the April 2014 VA examiner, the Veteran had around 40 years of post-service noise exposure in working as a mechanic without hearing protection.  Therefore, the evidence does not support a finding that the Veteran's bilateral hearing loss began in service.  

The first contemporaneous evidence of bilateral hearing loss was in 1998.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral hearing loss complaints, symptoms, or findings for three decades between the Veteran's military service and the earliest evidence of bilateral hearing loss is itself evidence which tends to show that bilateral hearing loss did not have its onset in service or for many years thereafter, especially considering the Veteran's extensive post-service noise exposure  

Furthermore, as the evidence fails to show that bilateral hearing loss was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, the earliest evidence confirming bilateral hearing loss was in 1998, three decades after service.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as sensorineural hearing loss is a chronic disease as per 38 C.F.R. § 3.309.  The fact that evidence did not show bilateral hearing loss until over three decades after the Veteran was discharged from service weighs against a finding of a continuity of symptomatology as already set forth above.  In this case, the contemporaneous records weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of bilateral hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between bilateral hearing loss and the Veteran's active duty, service connection for bilateral hearing loss is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


	2.  Chronic Bronchitis

The Veteran contends that he has chronic bronchitis that is related to his military service.  See, e.g., March 2008 claim.  Specifically, he claims that he had symptoms of bronchitis in service when he was treated for upper respiratory infections (URIs).  See, e.g., January 2011 substantive appeal.  

A review of the Veteran's STRs does not show any treatment for, or diagnosis of, bronchitis.  His March 1966 pre-induction examination shows that he had clinically normal lungs and chest; X-rays were negative.  In his report of medical history, he denied symptoms such as shortness of breath, pain or pressure in chest, and chronic cough.  A September 1966 dental patient history shows that the Veteran answered yes to ever having shortness of breath, swelling of ankles, and palpitation of heart.  In January 1967 and December 1967, the Veteran complained of a cough; the diagnosis both times was URI.  Chest X-rays in February 1968 were negative.  The July 1968 discharge examination again showed clinically normal lungs and chest; chest X-rays were normal.  In his report of medical history, the Veteran again denied symptoms such as shortness of breath, pain or pressure in chest, and chronic cough.  

According to post-service treatment records, the Veteran has a history of chronic bronchitis.  A September 2006 record shows that the Veteran reported 10 pack years of smoking, but that he quit 25 years ago.  A November 2007 record shows that it was thought the Veteran might have a purulent bronchitis; the next indication of bronchitis is a February 2008 record in which the Veteran's medical history was shown to include bronchitis.  None of the Veteran's records contain any opinion relating chronic bronchitis to his military service, to include in-service URIs.  The records also do not show that the Veteran reported that the onset of his chronic bronchitis was in service, nor do they show the Veteran reporting in-service URIs.  

The Veteran was afforded a VA examination in April 2014.  He was diagnosed with bronchitis.  The Veteran reported that he had upper respiratory infections three to four times while on active duty.  He reported that nothing was found at that time.  The Veteran reported that he did not remember when he was diagnosed with bronchitis, but he had had many respiratory illnesses.  Following examination, the examiner opined that the Veteran's chronic bronchitis was less likely as not caused by or a result of his active duty service time over 40 years ago.  The examiner reported the in-service treatment for URIs contained in the Veteran's STRs.  The examiner also noted the September 1966 dental patient history.  The examiner further noted that asthma-related illnesses (wheezing) are not accompanied by a fever and that the Veteran smoked for 10 years, but he reported he quit 30 years ago.  The examiner opined that it was not found in his STRs that the Veteran was diagnosed with bronchitis.  

Based on a review of the evidence, the Board concludes that service connection for chronic bronchitis is not warranted.  Although the evidence shows that the Veteran has a history of chronic bronchitis, it does not show that it is related to his military service.

As discussed below, the Board concedes in-service asbestos exposure.  However, the Veteran does not contend, nor does the evidence show, that chronic bronchitis is due to asbestos exposure.  No medical professional has indicated that any chronic bronchitis is due to asbestos exposure.  The evidence fails to show that the Veteran incurred an event, injury or disease other than exposure to asbestos in service or that his chronic bronchitis had its onset in service.  His STRs show that chest X-rays throughout service were negative or normal.  His discharge examination revealed normal lungs and chest and the Veteran denied any pertinent symptomatology.  His STRs fail to show the incurrence of chronic bronchitis in service.  Although his STRs do show two diagnoses of URIs, no medical professional has provided any opinion indicating that chronic bronchitis is due to those diagnoses.  

The April 2014 examiner had the benefit of reviewing the Veteran's STRs showing his in-service URIs, as well as the claims file containing the Veteran's contentions in addition to interviewing and examining the Veteran, yet did not opine that the Veteran's currently diagnosed chronic bronchitis is related to the in-service URIs.  The Veteran has not reported incurring any other event, injury or disease.  The contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his lungs, chest and respiratory system other than exposure to asbestos in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his lungs, chest and respiratory system other than asbestos exposure actually occurred. 

There is no nexus evidence to support a finding of service connection.  The only medical opinion of record, that of the April 2014 VA examiner, indicates that the Veteran's chronic bronchitis is not related to this military service.  That opinion is uncontradicted.  As noted above, since the examiner interviewed and examined the Veteran, in addition to reviewing his claims file which contains his in-service and post-service treatment as well as his contentions, the Board accords the examiner's opinion great probative value.  As such, the nexus evidence of record weighs against a finding of service connection.  

In this case, the first evidence of bronchitis is the November 2007 treatment record discussed above; the Veteran reported to the April 2014 examiner that he could not remember when he was diagnosed.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of bronchitis complaints, symptoms, or findings for four decades between the period of active service and the earliest evidence of a diagnosis of bronchitis is itself evidence which tends to show that chronic bronchitis did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of chronic bronchitis being associated with the Veteran's active duty.  No medical professional has provided any opinion indicating that the Veteran's chronic bronchitis is related to his military service, to include being due to in-service URIs.  Without evidence of an in-service event, injury, or disease to the Veteran's lungs, chest and respiratory system other than asbestos exposure or competent evidence of an association between chronic bronchitis and his active duty, service connection for chronic bronchitis is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of chronic bronchitis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between chronic bronchitis and the Veteran's active duty, service connection for chronic bronchitis is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for chronic bronchitis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for chronic bronchitis is denied.  See 38 U.S.C.A §5107.  

	3.  COPD

The Veteran contends that he has COPD that is related to his military service.  See, e.g., March 2008 claim.  Specifically, he claims that it is due to in-service asbestos exposure.  Id.  

As to asbestos-related diseases, there are no laws or regulations specifically dealing with asbestos and service connection.  However, the VA Adjudication Procedure Manual, M21-1 (M21-1), and opinions of the Court and VA General Counsel  provide guidance in adjudicating these claims.

In McGinty v. Brown, the Court observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis (IPF), or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

"Asbestosis is pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty, 4 Vet. App. at 429.  M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Neither the Manual nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999).  See also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

A review of the Veteran's STRs does not show any treatment for, or diagnosis of, COPD.  The Board has already discussed the Veteran's STRs above with regard to his lungs and chest; for the sake of brevity, the Board will not address them again.  

As the Veteran's MOS was that of a general vehicle repairman, when affording him the benefit-of-the-doubt, the Board concludes that he was exposed to asbestos in service as he likely would have been involved with the servicing of friction products (such as clutch facings and brake linings).  

According to post-service treatment records, the earliest evidence showing a diagnosis of COPD is in November 2007.  The Veteran's SSA records include his March 2009 application in which the Veteran reported working as a mechanic and wrecker driver from 1969 to 2009.  He reported that his job as a mechanic involved engine work, transmission work, and brake work.  None of the Veteran's records contain any opinion relating COPD to his military service, to include in-service asbestos exposure.  None of the Veteran's records show that he reported believing that his COPD was related to such exposure.  

The April 2014 VA examiner did not diagnose the Veteran with COPD.  A pulmonary function test was noted to be essentially normal.  As already discussed above, the examiner provided a negative nexus opinion with regards to the Veteran's respiratory condition.  The examiner noted that the Veteran's STRs did not show that he was exposed to asbestos.  

Based on a review of the evidence, the Board concludes that service connection for COPD is not warranted.  Although the evidence shows that the Veteran has a diagnosis of COPD, it does not show that it is related to his military service.

No medical professional has provided any opinion indicating that COPD may be related to asbestos exposure or otherwise to the Veteran's military service.  Although COPD was not diagnosed at the April 2014 examination so a specific opinion as to that disability was not provided, the April 2014 VA examiner did conclude that the Veteran's respiratory condition was not related to his military service.  There is no evidence of record other than the Veteran's own unsupported assertions that in-service asbestos exposure caused his currently diagnosed COPD.  Furthermore, as noted above, occupations associated with exposure to asbestos include manufacture and servicing of friction products (such as clutch facings and brake linings).  The Veteran's SSA records show that he worked as a mechanic post-service for several decades, which work included brake work as well as other engine and transmission work.  To the extent that the Veteran contends that COPD is related to asbestos exposure, he has not addressed his lengthy post-service history in an occupation found by VA to include exposure to asbestos.  In this case, there is no evidence supporting the Veteran's assertion that COPD is related to any in-service asbestos exposure he would have had for, at most, two years especially in light of his long post-service employment as a mechanic.  As such, the Board concludes that the evidence does not support a finding that COPD is due to in-service asbestos exposure.

The evidence also fails to show that the Veteran incurred an event, injury or disease other than exposure to asbestos in service or that his COPD had its onset in service.  The Veteran has not reported incurring any other event, injury or disease.  His STRs show that chest X-rays throughout service were negative or normal.  His discharge examination revealed normal lungs and chest and the Veteran denied any pertinent symptomatology.  The contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his lungs, chest and respiratory system other than exposure to asbestos in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his lungs and chest other than asbestos exposure actually occurred.  There is no indication in his STRs that COPD had its onset in service.  

There is no nexus evidence to support a finding of service connection.  In this case, the first evidence of COPD is in November 2007.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of COPD complaints, symptoms, or findings for almost four decades between the period of active service and the earliest evidence of a diagnosis of COPD is itself evidence which tends to show that COPD did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of COPD being associated with the Veteran's active duty.  No medical professional has provided any opinion relating the Veteran's COPD to his military service, to include asbestos exposure.  Without evidence of an in-service event, injury, or disease to the Veteran's lungs and chest other than asbestos exposure or competent evidence of an association between COPD and his active duty, service connection for COPD is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of COPD falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between COPD and the Veteran's active duty, service connection for COPD is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for COPD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for COPD is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for chronic bronchitis is denied.

Entitlement to service connection for COPD is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


